Citation Nr: 0031967	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-04 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Philippine Army 
from September 1941 to September 1945.  He was a prisoner of 
war of the Japanese government from April 9, 1942 to April 
12, 1942.  The veteran died in February 1997.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, Republic of the Philippines (RO), which denied 
entitlement to service connection for the cause of the 
veteran's death.

The appellant also submitted a timely appeal of the effective 
date for the grant of service connection for post-traumatic 
stress disorder (PTSD), malaria, and dysentery, for accrued 
benefits purposes.  However, the RO failed to issue an 
appropriate Statement of the Case.  Accordingly, this matter 
is addressed in the REMAND appended to this decision.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board further notes that, following an RO decision in 
January 1999 denying entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 1991 & Supp. 2000), and after the appellant and her 
representative had received notice that the claim of service 
connection for the cause of death had been certified to the 
Board and the claims file had been transferred to the Board, 
the representative, in written argument dated in August 1999, 
indicated the appellant's disagreement with the recent denial 
of DIC under the provisions of 38 U.S.C.A. § 1318.  The Board 
finds that such satisfies the requirement of a timely and 
properly filed Notice of Disagreement.  38 C.F.R. §§ 20.201, 
20. 300 (2000).  Hence, the RO must issue an appropriate 
Statement of the Case.  This matter will also be addressed in 
the REMAND appended to this decision.  Manlincon, supra.    


FINDINGS OF FACT

1.  The immediate cause of the veteran's death in February 
1997 was pulmonary complications due to end-stage Parkinson's 
disease.

2.  An RO decision in May 1998 granted service connection for 
accrued benefits purposes for the following disabilities: 
PTSD, rated 30 percent; dysentery, rated zero percent; and 
malaria, rated zero percent; service connection was not in 
effect for any other disability during the veteran's 
lifetime. 

3.  The medical evidence does not support a finding that the 
veteran's dysentery suffered in service caused the veteran's 
fatal Parkinson's disease.


CONCLUSION OF LAW

A disability incurred in or aggravated by service, including 
the veteran's service-connected dysentery, did not cause or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.312 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for the cause 
of the veteran's death has been properly developed.  Thus, no 
further assistance to the appellant is required in order to 
comply with the duty to assist as mandated by 38 U.S.C. 
§ 5103A. 

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Service connection may be granted for certain chronic 
diseases, to include organic diseases of the nervous system 
such as Parkinson's disease, if manifest to a degree of 10 
percent within one year of service. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As the veteran was interned as a POW for less than 30 days, 
the presumptive provisions of 38 C.F.R. § 3.309(c) are not 
for application.  Also see 38 C.F.R. § 3.307(a)(5).  The 
Board parenthetically notes that Parkinson's disease is not 
one of the POW presumptive diseases listed in 38 C.F.R. § 
3.309(c).

Entitlement to service connection for the cause of a 
veteran's death is warranted when a disability of service 
origin caused, hastened, or substantially and materially 
contributed to the veteran's death.  See 38 U.S.C.A. § 
1310(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.312 (2000).  
A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312 (2000). 
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  See 38 
C.F.R. § 3.312(b) (2000).  A contributory cause of death is 
one that contributed substantially or materially, combined to 
cause death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c) (2000).

The death certificate shows that the veteran died at the VA 
Medical Center in Kansas City, Missouri as a result of 
Parkinson's disease.  There were no other significant 
conditions contributing to death listed on the death 
certificate.  By a rating decision dated May 1998 the RO 
established service connection for accrued benefits purposes 
for PTSD, rated 30 percent; dysentery, rated zero percent; 
and malaria, rated zero percent.  

The appellant contends that the veteran's dysentery suffered 
in service caused his death.  The appellant contends that 
prior to the veteran's death he was being treated for renal 
failure, not Parkinson's disease, and that the dysentery 
caused the renal failure which led to the veteran's death.  
These contentions are not supported by the medical evidence 
of record.  The terminal hospital records show that the 
veteran dies of cardiorespiratory complications due to end-
stage Parkinson's disease, and the certificate of death 
confirms Parkinson's disease as the cause of death.  
Neither the death certificate or the medical records in the 
claims file include an opinion that the veteran's death was 
linked in any way to dysentery or claimed renal failure due 
to dysentery.  
The Board has reviewed the medical records contained in the 
veteran's claims file and observes that there is no medical 
evidence that the veteran's fatal Parkinson's disease had its 
onset during service or for many years thereafter, was 
causally linked to service, or was caused or aggravated by 
the veteran's service-connected PTSD, dysentery, or malaria. 

The Board notes that the veteran had recognized prisoner of 
war service from April 9, 1942 to April 12, 1942.  The 
service medical records show that he was treated for 
dysentery and malaria in February 1943.  A separation 
examination conducted in May 1945 showed no residuals of 
dysentery or malaria.  There is no medical evidence of record 
that suggests a nexus between the veteran's service-connected 
dysentery, malaria or PTSD and Parkinson's disease, nor is 
there any medical evidence of a causal link between any 
incident of service and his fatal Parkinson's disease. 

Indeed, the statements of the appellant constitute the only 
evidence of record suggesting a nexus between the cause of 
the veteran's death and service.  The Board does not doubt 
the sincerity of the beliefs articulated by the appellant and 
is sympathetic with her in view of the death of her husband.  
However, the Board must emphasize that there is simply no 
medical evidence to support the contention that the veteran's 
death was in any way related to service.  As the appellant is 
a lay person not shown to possess the medical training and 
expertise necessary to render a medical opinion, her 
contentions, alone, are insufficient to establish a link to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

As the preponderance of the evidence is against the claim, 
the benefit of doubt is not for application.  Massey v. 
Brown, 7 Vet. App. 204, 206 (1994).  Accordingly, the Board 
finds that service connection for the cause of the veteran's 
death is not warranted.  38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. 
§ 3.312.
ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

By a rating decision in May 1998, the RO granted entitlement 
to service connection for PTSD, dysentery, malaria, and 
denied the remainder of the service connection claims, for 
accrued benefits purposes under 38 U.S.C.A. § 5121.  In 
correspondence received in July 1998, the appellant referred 
to the May 1998 rating decision in which service connection 
was granted on that basis for PTSD, dysentery, and malaria.  
She indicated that she disagreed with the effective date for 
the grant of service connection for PTSD, dysentery, and 
malaria claims.  There is no indication that the RO sent the 
appellant an appropriate Statement of the Case.  The RO is 
required to send the appellant a Statement of the Case as to 
these issues in accordance with 38 U.S.C.A. § 7105 and 
38 C.F.R. §§ 19.29, 19.30.  In this regard, the Court has 
held that where a notice of disagreement has been submitted, 
the appellant is entitled to a Statement of the Case.  The 
failure to issue a Statement of the Case is a procedural 
defect requiring a remand.  Manlincon, 12 Vet. App. at 238; 
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Board further notes that, following an RO decision in 
January 1999 denying entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 1991 & Supp. 2000), and after the appellant and her 
representative had received notice that the claim of service 
connection for the cause of death had been certified to the 
Board and the claims file had been transferred to the Board, 
the representative, in written argument dated in August 1999, 
indicated the appellant's disagreement with the recent denial 
of  DIC under the provisions of 38 U.S.C.A. § 1318.  The 
Board finds that such satisfies the requirement of a timely 
and properly filed Notice of Disagreement.  38 C.F.R. 
§§ 20.201, 20.300 (2000).  Hence, the RO must also issue an 
appropriate Statement of the Case on this issue.  Manlincon, 
supra.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO is requested to issue a 
Statement of the Case with respect to the 
appellant's appeal for an earlier 
effective date for the grant of service 
connection for service connection for 
PTSD, dysentery, and malaria, for accrued 
benefits purposes; and entitlement to DIC 
under the provisions of 38 U.S.C.A. 
§ 1318, to the appellant and her 
representative.  The Statement of the 
Case should include citation to the 
applicable law and regulations.  The 
appellant and her representative must be 
advised of the time limit in which to 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2000).  If any of the 
remaining benefits sought on appeal are 
not granted, and if the appellant 
perfects her appeal by submitting a 
timely and adequate substantive appeal, 
then the RO should return the claim(s) to 
the Board for further review. 

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  


The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

